The judgment under review herein should be affirmed, for the reasons expressed in the opinion of the Supreme Court delivered by Mr. Justice Minturn, except that we express no opinion upon that part of the Supreme Court's deliverance which deals with the validity of any part of the zoning ordinance of the city of Paterson, because no reason was filed in the Supreme Court for setting aside the resolution under review, which raised that question.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, BLACK, KATZENBACH, CAMPBELL, WHITE, GARDNER, VAN BUSKIRK, CLARK, JJ. 11.
For reversal — None.
 *Page 29